Title: From George Washington to Lewis Nicola, 24 October 1783
From: Washington, George
To: Nicola, Lewis


                        
                            Sir,
                            Rocky hill 24 Octo. 1783
                        
                        You will be pleased to inform the Officers of your Corps whose Memorial you lately transmitted to me, that
                            previous to the Receipt of your Letter I had given directions to Maj. Genl Baron Steuben to make the Inspection they
                            Request—I am &c.

                    